Since the defendant had not yet completed serving his *897originally imposed sentence of imprisonment when he was resentenced, the resentencing to a mandatory period of post-release supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Warren, 91 AD3d 800 [2012]; People v Ralph, 91 AD3d 796 [2012]; People v Mills, 90 AD3d 1076 [2011]; People v Louis, 90 AD3d 1075 [2011]; People v Edwards, 89 AD3d 1034 [2011]; People v Douglas, 89 AD3d 959 [2011]; People v Dawkins, 87 AD3d 550 [2011]; People v Guillen, 85 AD3d 1201 [2011]; People v Lopez, 85 AD3d 1059 [2011]; People v Myrick, 84 AD3d 1272 [2011]). Skelos, J.E, Dickerson, Belen and Miller, JJ., concur.